Citation Nr: 1000001	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for a right knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In this rating decision, the RO granted 
service connection for right knee patellofemoral pain 
syndrome (right knee disability), assigning a noncompensable 
(0 percent) rating.  The Veteran's disagreement with the 
rating assigned led to this appeal.

In June 2008, the Veteran indicated that he had more evidence 
to submit, and indicated that VA should wait 30 days prior to 
adjudicating the appeal.  This 30 day period has passed 
without the submission of additional evidence.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Resolving all reasonable doubt in the Veteran's favor, 
his right knee disability has been manifested by arthritis 
with some pain on motion; the preponderance of the evidence 
is against a finding of ankylosis, recurrent subluxation or 
lateral instability, dislocation or removal of cartilage, 
frequent periods of locking with effusion into the joint or 
compensable limitation of extension or flexion.


CONCLUSION OF LAW

The criteria for a 10 percent rating for the right knee 
disability with arthritis and pain on motion, but no more 
than 10 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5260, 5261 (2009); VAOGCPREC 23-97 
and VAOGCPREC 9-98.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

The instant decision grants an initial 10 percent rating.  
This is the rating that the representative has contended is 
warranted.  Although the instant decision appears to grant 
the full benefit sought on appeal, as other statements 
submitted by and on behalf of the Veteran have not 
specifically limited his appeal to a 10 percent rating, the 
Board will determine whether the duties to notify and assist 
the Veteran under the law and regulations implementing the 
VCAA have been met.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
November 2001 notification letter.  The Veteran was informed 
about the information and evidence not of record that is 
necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2001 VCAA letter noted above was issued prior to the 
April 2002 rating decision on appeal, and therefore, was 
timely.  This letter did not provide notice of how to 
establish a disability rating and effective date, as outlined 
in Dingess.

Although the Veteran was subsequently issued a June 2008 
notice that substantially satisfied the Dingess notice 
requirements, this letter was issued after the last 
supplemental statement of the case was issued.  This letter 
was not timely.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III).  

Moreover, the claim at issue in this case is for a higher 
initial rating, which is a downstream issue from that of 
service connection, 38 U.S.C.A. § 5103 notice is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).   

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file includes the report 
from VA examinations provided in February 2002, December 
2002, and June 2007.  After review of these examination 
reports, the Board finds that they are adequate for rating 
purposes.   There is no duty to provide another examination.  
38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability ratings 
assigned to the service-connected knee disabilities by 
seeking appellate review.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  VA regulations further 
provide regarding painful motion due to arthritis that it is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.

Diagnostic Codes 5256 through 5263, also located in 38 C.F.R. 
§ 4.71a, provide rating criteria for disabilities of the knee 
and leg.  Diagnostic Code 5256 provides rating criteria for 
ankylosis of the knee.  Diagnostic Code 5257 provides 
compensation for disability due to subluxation or instability 
of the knee.  Slight recurrent subluxation or lateral 
instability is rated at 10 percent disabling.  Moderate 
subluxation or lateral instability is rated at 20 percent 
disabling and severe subluxation or lateral instability is 
rated at 30 percent disabling.  

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively. 
Diagnostic Code 5258 provides that a 20 percent rating will 
be assigned when there is dislocate semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

As noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  However, limitation of motion 
and instability of the knee involve different symptomatology 
and separate ratings are specifically allowed with X-ray 
evidence of arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 9-
98.  

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively, both located in 38 C.F.R. § 4.71a.  
Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees, assignment of a 10 percent rating when 
there is evidence of flexion limited to 45 degrees, 
assignment of a 20 percent rating for flexion limited to 30 
degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  Diagnostic Code 5261 provides for 
assignment of a noncompensable rating for extension limited 
to 5 degrees, assignment of a 10 percent rating when there is 
evidence of extension limited to 10 degrees, a 20 percent 
rating for extension limited to 15 degrees, and higher 
evaluations for more severely limited extension.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04.

Factual Background

The Veteran asserts that a compensable rating is warranted 
for his service-connected right knee disability.  The Veteran 
has asserted that entitlement to a compensable rating is 
warranted due to his daily pain.  He has also indicated that 
he has knee swelling and that he was considered for knee 
surgery, but there is no indication that such surgery has 
taken place.  In granting service connection, the RO noted 
in-service evidence of minimal degenerative changes.

The Veteran underwent a February 2002 VA general medical 
examination.  The Veteran gave a history of injuring his 
right knee while playing basketball.  He indicated that his 
knee pain and dysfunction had progressed in severity.  For 
example, the knee gave way three to four times a year, and 
the Veteran said that he wore a knee brace.  While the knee 
did not "lock," he did have an impaired ability to squat, 
climb stairs, or run.  There was crepitus upon examination.  
There was, however, no instability and range of motion was 
from 0 to 140 degrees.  The diagnosis was internal 
derangement of the right knee.  X-rays taken at this time did 
not diagnosis arthritis or degenerative joint disease.

The Veteran underwent an additional VA examination in 
December 2002.  The examiner noted review of the claims file 
and again reported that the right knee had sustained trauma 
in service.  The history of the disability was detailed, to 
include the in-service evidence of degenerative joint disease 
and occasional instability.  Presently, the right knee pain 
was worse after the Veteran stood for several hours or after 
he walked more than four miles.  It was noted that these 
activities caused swelling.  The examiner indicated that the 
Veteran avoided stairs and squatting.  There was no locking.  
The Veteran took Motrin for the pain.  He was currently 
employed.

Physical examination revealed a normal gait, and the Veteran 
was able to walk on heels and toes, hop and squat.  Right 
knee flexion was from 0 to 130 degrees.  There was no marked 
crepitation and no tenderness or instability.  

A February 2007 treatment document indicates that the Veteran 
had knee pain worse in the morning and with weightbearing.  
The knee was noted to have suddenly bucked.  Physical 
examination revealed no evidence of instability.  Diagnosis 
was osteoarthritis of the knee.

The Veteran underwent an additional VA examination in June 
2007.  The Veteran said that he worked fulltime.  There was 
no history of right knee surgery.  The Veteran had worn a 
brace, but it was broken.  The knee occasionally swelled and 
there were popping noises.  The knee "gave way" two to 
three times a year, but he had not fallen.  Current treatment 
was with Naproxen/Naprosyn two to three times a week.  

Regarding the effect of the disability on his employment, the 
Veteran was reported to have to sit down every half to one 
hour for "awhile," but this was also due to a "bad back."  
Regarding daily activities, the Veteran did not jog, or play 
racket ball, or basketball.

Physical examination revealed a "[v]ery minor limp on the 
right."  There was no instability.  Upon palpation of the 
knee of active motion, there was slight rubbing palpable 
laterally on extension.  Manual muscle strength was 5/5.  
There was no fatigability.  There was slight complaint of 
pain on terminal flexion.  Extension was to 0/0 and flexion 
was 123/120.  The examiner wrote that functional impairment 
was "slight plus."  There was no weakness, fatigability, or 
incoordination.  There was an additional functional loss of 3 
degrees on flexion on repetitive motion.  The examiner, after 
X-rays, diagnosed chronic strain.



Analysis

The Board finds that a 10 percent rating is warranted for the 
Veteran's service-connected right knee disability.  While the 
X-ray evidence is conflicting as to whether he has 
degenerative joint disease, resolving all reasonable doubt in 
the Veteran's favor, arthritis is part of the service-
connected disability.  Based on this finding, when combined 
with the substantial documentation of painful motion, the 
Board finds that a 10 percent rating is warranted.  See 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Regarding entitlement to a rating in excess of 10 percent, 
there is no contention and the medical evidence does not 
otherwise indicate such symptomatology.  The Veteran has 
indicated that his disagreement with the noncompensable 
rating was based on his daily pain.  The Board has considered 
the Veteran's knee disabilities under all relevant criteria.  
Although there were finding of occasional instability in 
service, there is no post-service clinical evidence of 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  There is no evidence of ankylosis, 
impairment of the tibia and fibula, or genu recurvatum.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  
Although the Veteran has reported painful motion, there is no 
evidence that there is limitation of motion to a compensable 
degree in flexion or extension.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  As to whether the Veteran's 
right knee should be rated under Diagnostic Code 5258 or 
5259, there is no evidence of surgery on this knee or 
dislocated cartilage  

As to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board finds no basis on 
the evidence of record that would substantiate higher ratings 
based on such criteria.  The Board is aware that in the VA 
examinations of record the examiners did not describe in 
exact degrees what point pain in flexion began.  In the June 
2007 VA examination, however, the examiner noted that the 
Veteran had pain when completing flexion, at "terminal 
flexion."  This is the only indication of limitation of 
motion due to pain.  Although, as noted, the examiner did not 
provide the exact degrees that this limitation caused, later 
in the report, the examiner noted that additional function 
limitation was 3 degrees on repetitive motion.  There is no 
indication that the Veteran has limitation of motion that 
would be compensable.  The evidence indicates that the 
Veteran was able to complete flexion to a degree far greater 
than would be compensable, and the term "terminal" 
indicates that the pain was at the end of this flexion.  
Thus, there is no medical evidence to show that pain or 
flare-ups of pain, supported by objective findings, results 
in additional limitation of motion of either knee to a degree 
that would support higher ratings under either Diagnostic 
Code 5260 or 5261.  Further, there is not evidence of 
fatigue, weakness, incoordination or any other relevant 
symptom or sign that results in such additional loss of 
motion of either knee.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The evidence indicates that the Veteran is working 
fulltime.  Although the record indicates that the Veteran has 
to sit for periods due in part to the service-connected 
disability, the Veteran has not indicated any functional 
impairment or interference with work beyond that which is 
contemplated by the schedule.  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  That is, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  There had been no showing by the Veteran 
that the right knee disability causes marked interference 
with employment or necessitated frequent hospitalization 
beyond that contemplated by the rating schedule.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).

Thus, the Board finds that a 10 percent rating is warranted.  
Regarding entitlement to a rating in excess of 10 percent, 
the preponderance of the evidence is against this aspect of 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for a rating in excess of 10 
percent for a right knee disability must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a 10 percent, but no more than 10 percent, 
rating for a right knee disability with arthritis and pain on 
motion is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


